     Case 2:19-cv-00133-KJM-EFB Document 16 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AVERY MARQUES HILL,                               No. 2:19-cv-133-KJM-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    GAVIN NEWSOM, et al.,
15                       Respondents.
16

17           Petitioner, a state prisoner proceeding without counsel, has filed an application for a writ

18   of habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 16, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. ECF No. 15. Neither party has filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:19-cv-00133-KJM-EFB Document 16 Filed 03/25/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed March 16, 2020, are adopted in full;
 5           2. Petitioner’s application for a writ of habeas corpus is denied;
 6           3. The Clerk is directed to close the case; and
 7           4. For the reasons set forth in the findings and recommendations, the court declines to
 8   issue a certificate of appealability.
 9   DATED: March 24, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
